Title: To Thomas Jefferson from Thomas Beale Ewell, 26 October 1805
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                  
                     Sir,
                     Geo. Town Disct. of Col. Octor. 26th. 05
                  
                  To be poor and dependant is dis–agreeable to every feeling mind; to make others acquainted with such circumstances is painful; and to be urged by pressing wants to communicate an account of them, to elevated characters on whom we have no claim for favor—is distressing in the extreme. But even this should be prefered to suffering in silence for want of employment.
                  After anxiously appealing to all the sources appearing likely to afford me assistance, and feeling in every instance the pains of disappointment, I am reduced to the necessity of once more troubling your Excellency.
                  I am desirous of being useful to others, provided at the same time my own interests be promoted. This is a provision proclaimed to be proper by the voice of nature, as well as the customs of men at all times. With these views I devoted seven years of my time, with all the ardor of a youth—to the study of medicine; thinking that if I deserved I should certainly be employed. But in this I have been disappointed. Altho the number of physicians in this place be inconsiderable, when compared to the population—yet but few demands are made for my services. No doubt ultimately I would succeed in this town but my circumstances call loudly for immediate employ. Descended from a parent whose fortune was inconsiderable—and who nearly exhausted this, in the education of 12 or 13 children—my patrimony can be but a trifle. As my profession fails in furnishing me with a support, I must try other means. There are none with which I am acquainted, promising an immediate supply of the necessaries for my situation. Thus circumstanced, I am under the necessity of offering my services to your Excellency in any way you may think proper to command. Could I be useful in any public business. or could I act in the capacity of a private secretary I would feel unusual pleasure in serving. For two or three years I could serve, and prepare my works on chemistry with great advantage. Afterwards being older, and having money that may be derived from the sale of my book, I could commence the practice of physic under more favorable prospects.
                  As I have not had the honor of a long acquaintance with your Excellency, some recommendations of my abilities and morality may be necessary. Having led a studious life, it could not be expected that I should have made many acquaintances. Any enquiries concerning me can be made of Professors Rush, Wistar and Shippen of Phila. and of Dr. Mitchill of New-York. In the mean time, I offer two letters from my Father to me—a certificate from Dr. Rush and an introductory letter which has not yet been delivered to the Honble. Js. Madison.
                  Enclosed is also a copy of Proposals by which your Excellency will perceive the plan of my proposed publication. It has not however received that great support, which was expected would be given after the approbation of such illustrious characters.
                  With the greatest confidence I trust you will pardon my intrusion upon you—since the incitant is an honest desire to be useful to others as well as myself—which the President of the United States will surely not condemn.
                  It is with the most respectful sentiments, I am your obedient and obliged Servant
                  
                     Ths. Ewell
                     
                  
               